IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

United States of America, Case No. 3:19-po-36

Plaintiff,
-VS- Magistrate Judge Ovington

Lisa Padilla,

Defendant.
ORDER

On oral motion of the United States in open court, pursuant to the plea agreement of the
parties and Fed. R. Crim. P. 7(e), and with the Defendant’s consent, the charge of Operation of
Vehicle While Under the Influence of Alcohol, in violation of the Ohio Revised Code, Section
4511.19 (A)(1)(a) made in Count 1 of the Information is hereby AMENDED to charge Having
Physical Control of Vehicle While Under the Influence, in violation of the Ohio Revised Code,

Section 4511.194. The United States respectfully requests the remaining Counts be dismissed.

IT IS SO ORDERED.

Date: 5h /14 Men Mb
“ United States Magia udge

Assistant United States Attorney
